DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 17, 18, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadota et al. (“Improved Quality factor of Hetero Acoustic Layer (HAL) SAW Resonator combining LiTaO3 Thin Plate and Quartz Substrate”).
With respect to claim 1, Kadota et al. discloses a  Surface Acoustic Wave device (Fig 1), comprising: a quartz carrier substrate (“Substrate”, Section II); a piezoelectric layer (Fig 1, LT or LN layer) on a surface of the quartz carrier substrate (Fig 1); and at least one Interdigitated Transducer (Fig 1, Section III) on a surface of the piezoelectric layer opposite the quartz carrier substrate (Fig 1); wherein the quartz carrier substrate comprises a plane obtained by rotating a Y-cut quartz substrate in a range of 55° to 80° along an X axis and a propagation direction is obtained by rotating the X axis in a range of 75° to 105° in the plane (Section II, wherein the disclosed rotation angles for the quartz substrates overlap the claimed ranges).
With respect to claim 2, Kadota et al. discloses the SAW device of claim 1 wherein the plane is obtained by rotating the Y-cut quartz substrate in a range of 60° to 80° along the X axis (Section II, wherein the disclosed rotation angles for the quartz substrates overlap the claimed ranges).
With respect to claim 3, Kadota et al. discloses the SAW device of claim 1 wherein the plane is obtained by rotating the Y-cut quartz substrate in a range of 65° to 80° along the X axis (Section II, wherein the disclosed rotation angles for the quartz substrates overlap the claimed ranges).
With respect to claim 4, Kadota et al. discloses the SAW device of claim 1 wherein the plane is obtained by rotating the Y-cut quartz substrate by 66.31° along the X axis (Section II, wherein the disclosed range of rotation angles for the quartz substrates includes the claimed value).
With respect to claim 5, Kadota et al. discloses the SAW device of claim 1 wherein the plane is obtained by rotating the Y-cut quartz substrate by 69° along the X axis (Section II, wherein the disclosed range of rotation angles for the quartz substrates includes the claimed value).
With respect to claim 6, Kadota et al. discloses the SAW device of claim 1 wherein the propagation direction is obtained by rotating the X axis in a range of 80° to 100° (Section II, wherein the disclosed rotation angles for the quartz substrates overlap the claimed ranges).
With respect to claim 7, Kadota et al. discloses the SAW device of claim 1 wherein the propagation direction is obtained by rotating the X axis in a range of 87° to 
With respect to claim 8, Kadota et al. discloses the SAW device of claim 1 wherein a crystalline orientation of the plane is rotated along the propagation direction in a range of 0° to 30°, or in a range of 150° to 210°, or in a range of 330° to 360° (Section II, wherein the disclosed rotation angles for the quartz substrates overlap the claimed ranges).
With respect to claim 12, Kadota et al. discloses the SAW device of claim 1 wherein the at least one IDT comprises Aluminum or an Aluminum alloy (Section III).
With respect to claim 17, Kadota et al. discloses the SAW device of claim 1 further comprising one or more layers (energy confinement structure) on the surface of the quartz carrier substrate between the quartz carrier substrate and the piezoelectric layer (Fig 1).
With respect to claim 18, Kadota et al. discloses the SAW device of claim 17 wherein the one or more layers comprise at least one layer of Silicon Oxide (Section I).
With respect to claim 23, Kadota et al. discloses the SAW device of claim 1. The language “wherein a cut-off frequency is at least 1.07 times greater than a resonance frequency” is functional language related to an operational goal of the invention (i.e. inherent property) that does not limit the structural features of the apparatus claim.
With respect to claim 28, Kadota et al. discloses the SAW device of claim 1. The language “wherein a bulk acoustic velocity of the quartz carrier substrate in the propagation direction is larger than a velocity of a SAW of the SAW device” is functional .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Kimura et al. (US 2014/0152146).
With respect to claim 9, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that a thickness of the piezoelectric layer is less than two times an IDT period of the at least one IDT.
Kimura et al. teaches a SAW device in which a thickness of the piezoelectric layer is less than two times an IDT period of the at least one IDT (Paragraph 42).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Kimura et al. with the SAW device of Kadota et al. for the benefit of providing improved resonance characteristics (Paragraph 16 of Kimura et al.).
With respect to claim 10, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that a thickness of the piezoelectric layer is less than one times an IDT period of the at least one IDT.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Kimura et al. with the SAW device of Kadota et al. for the benefit of providing improved resonance characteristics (Paragraph 16 of Kimura et al.).
With respect to claim 11, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that a thickness of the piezoelectric layer is less than about seventy percent of an IDT period of the at least one IDT.
Kimura et al. teaches a SAW device in which a thickness of the piezoelectric layer is less than about seventy percent of an IDT period of the at least one IDT (Paragraph 42).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Kimura et al. with the SAW device of Kadota et al. for the benefit of providing improved resonance characteristics (Paragraph 16 of Kimura et al.).
With respect to claim 13, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that a thickness of the piezoelectric layer is less than about fifteen percent of an IDT period of the at least one IDT.
Kimura et al. teaches a SAW device in which a thickness of the piezoelectric layer is less than about fifteen percent of an IDT period of the at least one IDT (Paragraph 42).

With respect to claim 14, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that a thickness of the piezoelectric layer is in a range of from three percent to fourteen percent of an IDT period.
Kimura et al. teaches a SAW device in which a thickness of the piezoelectric layer is in a range of from three percent to fourteen percent of an IDT period (Paragraph 42).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Kimura et al. with the SAW device of Kadota et al. for the benefit of providing improved resonance characteristics (Paragraph 16 of Kimura et al.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Tajima (US 2008/0252394).
With respect to claim 15, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that the piezoelectric layer comprises Lithium Tantalate with an orientation between Y and Y+60°.
Tajima et al. teaches a surface acoustic wave device in which the piezoelectric layer comprises Lithium Tantalate with an orientation between Y and Y+60° (Paragraph 7).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Kando (US 2009/0236935).
With respect to claim 16, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that the piezoelectric layer comprises Lithium Niobate with an orientation between Y-20° and Y+60°.
Kando teaches a surface acoustic wave device in which the piezoelectric layer comprises Lithium Niobate with an orientation between Y-20° and Y+60° (Paragraph 86).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the lithium niobate of Kando with the SAW device of Kadota et al. for the benefit of providing reduced spurious response (Paragraph 5 of Kando).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Kai (US 2016/0380611).
With respect to claim 19, Kadota et al. discloses the SAW device of claim 18.
Kadota et al. does not disclose that the silicon oxide is doped with a dopant containing fluoride or boron atom.
Kai teaches a surface acoustic wave device in which the silicon oxide is doped with a dopant containing fluoride or boron atom (Paragraph 42).
.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Eda et al. (US 5446330).
With respect to claim 20, Kadota et al. discloses the SAW device of claim 1.
Kadota et al. does not disclose that the at least one interdigitated transducer is embedded inside one or more dielectric layers.
Eda et al. teaches a surface acoustic wave device in which the at least one interdigitated transducer is embedded inside one or more dielectric layers (Figs 8a-8d).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the silicon oxide layer of Eda et al. with the SAW device of Kadota et al. for the benefit of providing improved flexibility of the design of the SAW device (column 17, lines 34-37 of Eda et al.).
With respect to claim 21, the combination of Kadota et al. and Eda et al. discloses the SAW device of claim 20. Eda et al. discloses that the one or more dielectric layers comprise Silicon Oxide (column 15, lines 40-48).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. in view of Eda et al. and Kai. 
With respect to claim 22, the combination of Kadota et al. and Eda et al. discloses the SAW device of claim 21.
Kadota et al. does not disclose that the silicon oxide is doped with a dopant containing fluoride or boron atom.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the boron of Kai with the SAW device of Kadota et al. for the benefit of providing the desired acoustic properties (Paragraph 42 of Kai).
Allowable Subject Matter
Claims 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the claimed Euler angles I combination with the remaining elements of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the features related to the inequality of claim 24 in combination with the remaining elements of claim 24.
Response to Arguments
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kadota does not disclose the claimed Euler ranger of the quartz piezoelectric substrate, arguing that the preferred ranges are outside the claimed ranges. However, the non-preferred embodiments of Kadota are also available as prior art. Therefore, because the broader ranges, whether or not they may be non-preferred embodiments, overlap the claimed range, this argument is not found to be persuasive.
Applicant argues that the language “a cut-off frequency is at least 1.07 times greater than a resonance frequency” is not functional language and should be treated as a structural limitation. However, this language (as well as the language of newly added claim 28) refers only to an inherent property of the claimed apparatus. As Kadota discloses each of the claimed structural features, its properties are presumed to be inherent.
Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.